DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 21-25, 27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of US20070012184 does not teach the inventions of claims 1, 21, and 27.
US20070012184 teaches in figure 2 receiving a fuel from a source of fuel in a gaseous phase (34 is vaporized fuel), condensing the fuel in the gaseous phase in a fuel condenser to convert a portion to liquid phase (35 condenses the fuel into a liquid 36 as taught in [0085]); delivering the fuel in the liquid phase to a reformer (condensed stream is sent to separator 41; [0085]); returning an uncondensed portion of the fuel in the gaseous phase to the source of fuel to inert the source of fuel (separator 41 separates the stream into a vapor permeate stream 44 which is sent back to the fuel tank that leads into 31 which the fuel is partially vaporized [0085]). Since the fuel source is not specified, the vaporized fuel 34 can be considered the source.

Referring to claim 21, the claim states that the fuel received in a gaseous phase from a wing/center mounted fuel tank and that the uncondensed fuel in the gaseous phase is sent back to the fuel tank to inert the fuel tank. US20070012184 teaches the use of jet fuel [0038]. However it does not teach that the uncondensed fuel in the gaseous phase is sent back to the fuel tank to inert the fuel tank. [0053] teaches that the return fuel stream 46 is met with heat exchanger 56 in order to condense all the vapor, which means that the uncondensed fuel being sent back to the fuel tank is not gaseous.
Referring to claim 27, the claim states that condensing the fuel in the gaseous phase in the fuel condenser comprises receiving a cooling fluid from an environmental control system onboard an aircraft fluidly coupled to the fuel condenser. US20070012184 teaches in [0065] that the cooling source 55 can be integrated with the vehicle cabin air conditioning system. 
EP2927130 teaches returning a gaseous stream to the fuel tank, but does not teach a method of condensing the fuel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        08/09/2021